Title: To Thomas Jefferson from Anthony New, 15 March 1804
From: New, Anthony
To: Jefferson, Thomas


          
            Sir 
            Washington—March 15th—1804
          
          It is with great diffidence I ever undertake to recommend a person to you for an appointment to any office, but Mr. Thomas Claiborne Hoomes (a relation of Colo. Hoomes of Caroline) having requested me to solicit for him, some appointment in the western country, I take the liberty of introducing him as a candidate for the office of Secretary or Clerk to some officer, who may be appointed in any of the western States.
          My long and intimate acquaintance with Mr. Homes, enable me to speak of him with confidence, and I feel myself Justified in assuring you, that as far as I am capable of Judging of men, he promises fair to be an ornament to his country, and I am persuaided will do credit to any recommendation I could give him. Believe me Sir to be
          Your mo: obt. Hble. Servt
          
            Anthony New 
          
        